Citation Nr: 1009544	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  05-27 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1942 to 
October 1946.  He died in March 2004.  The Appellant is his 
surviving spouse (widow).  She appealed to the Board of 
Veterans' Appeals (Board) from a September 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which denied her 
claim of service connection for the cause of the Veteran's 
death.

In support of her claim, the Appellant testified at the RO's 
office in Montgomery, Alabama (Travel Board hearing) held 
before the undersigned Veterans Law Judge (VLJ) in August 
2009.  


FINDINGS OF FACT

1.  According to the death certificate, the Veteran died in 
March 2004 at the age of 82 years as a result of multi-
symptom organ failure occurring over a 10-day period due to 
status post coronary artery bypass grafting 2 1/2 weeks 
earlier.  

2.  At the time of the Veteran's death, service connection 
had been established for the following disabilities:  
residuals of a gunshot wound that perforated the abdomen and 
lacerated the small bowel with two small metallic foreign 
bodies retained in the right lower quadrant (rated as 50-
percent disabling); and, a severe wound to the left side of 
muscle group VII (rated as 20-percent disabling).  

3.  A service-connected disability was not the immediate or 
underlying cause of the Veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the merits of the 
Appellant's claim of service connection for the cause of the 
Veteran's death, providing relevant VA laws and regulations, 
the relevant factual backgrounds, and an analysis of its 
decision.

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Additional Veterans Claims Assistance Act (VCAA) notice is 
also needed to comply with the decision in Hupp v. Nicholson, 
21 Vet. App. 342, 352-53 (2007), wherein it was held that for 
DIC benefits - including claims for cause of death, VCAA 
notice must include:  (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate the DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Appellant is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the Appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court could 
conclude generally that a specific type of error is more 
likely to prejudice an Appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the Appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Appellant in June 
2004.  The letter informed her of the evidence required to 
substantiate her claim and of her and VA's respective 
responsibilities in obtaining supporting evidence.  It 
equally deserves mentioning that the RO issued that VCAA 
notice letter prior to initially adjudicating the Appellant's 
claim in September 2004, the preferred sequence.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  

The Board notes that this VCAA notice letter did not satisfy 
the recent court decisions in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) or Hupp v. Nicholson, 21 Vet. App. 
342 (2007).

Neither the Appellant nor her representative has made any 
showing or allegation that the Appellant was prejudiced by 
not having adequate notice.  But see Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) and Simmons v. Nicholson, 487 
F.3d 892 (Fed. Cir. 2007) (where the Federal Circuit Court 
held that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless). 

And, the Board finds that any notice error did not affect the 
essential fairness of the adjudication because the Appellant 
has been represented throughout the course of her appeal by a 
Veteran's service organization, the Alabama Department of 
Veterans Affairs, which presumably is well aware of the 
elements of an underlying claim of service connection for the 
cause of the Veteran's death.  See Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006) (finding that the Board had erred 
by relying on various post-decisional documents for 
concluding that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the Appellant, but determining nonetheless 
that the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, so found the error was harmless).  
Furthermore, her contentions, including written statements 
and testimony, reflect an awareness of the particular 
requirements to substantiate a claim for dependency and 
indemnity compensation (the benefit awarded when service 
connection for the cause of death is established) based on a 
service-connected or nonservice-connected condition, as 
required by the holding in Hupp v. Nicholson, 21 Vet. App. 
342 (2007).

That is to say, if there was any deficiency in the notice to 
the Appellant, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the Appellant over 
the course of this appeal, she clearly has actual knowledge 
of the evidence she is required to submit; and (2) based on 
her contentions and the communications provided to her by VA 
over the course of this appeal, she is reasonably expected to 
understand from the notices provided what was needed.  
Sanders v. Nicholson, 487 F.3d 881 (2007), petition for cert. 
filed, No. 07-1209 (S. Ct. Mar. 21, 2008).

VA also fulfilled its duty to assist the Appellant by 
obtaining all relevant evidence in support of her claim that 
is obtainable, and therefore appellate review may proceed 
without prejudicing her.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained the Veteran's service treatment 
records, private medical records, VA treatment records, a 
transcript of the Appellant's DRO hearing, a transcript of 
the Appellant's Board hearing, and lay statements in support 
of the Appellant's claim.  In addition, the RO arranged for a 
VA medical opinion concerning the cause of the Veteran's 
death - and in particular, whether it was related to his 
military service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

Service Connection for the Cause of the Veteran's Death

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3).  
There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

The Board has reviewed the claim to determine whether the 
Veteran's cause of death is etiologically related to his 
period of service.  With regard to the disease listed on the 
death certificate, the Board first considers whether this 
disease was related to the Veteran's service.  

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  However, that an 
injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as cardiovascular renal disease, 
are presumed to have been incurred in service if manifested 
to a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

According to the death certificate, the Veteran died in March 
2004 at the age of 82 years as a result of multi-symptom 
organ failure occurring over a 10-day period due to status 
post coronary artery bypass grafting 2 1/2 weeks earlier.  A 
review of the record reveals that there is no evidence of 
coronary artery disease during service or for many years 
thereafter.  Service treatment records do not reflect a 
diagnosis of a cardiovascular disability.  

The Veteran died in March 2004, more than a half century 
after separation from service.  The Veteran suffered from 
congestive heart failure and underwent coronary artery bypass 
grafting decades after separation from service.  Evidence of 
a prolonged period without medical complaint can be 
considered as a factor, along with other factors concerning 
the Veteran's health and medical treatment during and after 
military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Based on the record, the Board must conclude 
that the clear preponderance of the evidence is against a 
finding that the Veteran's congestive heart failure and 
coronary artery disease was manifested during service or that 
it was otherwise related to his active service.  

At the time of the Veteran's death, service connection had 
been established for the following disabilities:  residuals 
of a gunshot wound that perforated the abdomen and lacerated 
the small bowel with two small metallic foreign bodies 
retained in the right lower quadrant (rated as 50-percent 
disabling); and, a severe wound to the left side of muscle 
group VII (rated as 20-percent disabling).  

The Appellant contends that the Veteran's service-connected 
gunshot wound caused kidney and bowel problems, in addition 
to lung cancer, which thereafter resulted in his death.  The 
appellant, however, has not submitted any medical evidence in 
support of such assertions, and the medical evidence on file 
does not suggest any relationship between his service-
connected disabilities, and his death.  There is no medical 
evidence suggesting that any of his service-connected 
disabilities contributed substantially or materially to the 
Veteran's death.

According to post-service medical records, from February 2004 
to March 2004, the Veteran was admitted to the Providence 
Hospital in Alabama for an acute inferior myocardial 
infarction.  The Veteran had an emergency cardiac 
catheterization, which revealed a tight stenosis of the right 
coronary artery.  Attempts were made to dilate the stenosis 
and they failed.  The Veteran then became hemodynamically 
unstable.  He was taken emergently to the operating room for 
emergency three-vessel coronary artery bypass grafting.  The 
Veteran also had blockages in his left anterior descending 
artery and the obtuse marginal artery.  His ejection fraction 
was approximately 40-50 percent.  The Veteran was ventilator 
dependent.  He became septic and developed a gastrointestinal 
bleed, hypoperfusion, and pressure problems.  The outpatient 
treatment record stated that the Veteran had a "very guarded 
prognosis."  The Veteran then developed congestive heart 
failure status post emergency coronary artery bypass 
grafting.  He went into multisystem failure with a comatose 
neurologic state.  A do not resuscitate was made, and the 
Veteran expired on March [redacted], 2004.  The assessment was 
multiorgan failure status post emergency coronary artery 
bypass grafting, status post failed coronary angioplasty.

In March 2007, a VA physician reviewed the claims file and 
stated that the Veteran's death was not caused by or a result 
of any service-connected disabilities.  The physician stated 
that the Veteran had a significant past medical history, to 
include renal cell carcinoma of the right kidney status post 
nephrectomy of the right kidney, chronic obstructive 
pulmonary disease (COPD), emphysema, hyperlipidemia, 
hypertension, osteoarthritis, bilateral knee replacements, 
and a left hip replacement.  The physician determined that 
the Veteran expired following emergency open heart surgery 
for an acute inferior wall myocardial infarction after a 
failed attempt to angioplasty the right coronary artery. 

The medical evidence of record, as a whole, does not 
corroborate the Appellant's lay assertions that the Veteran's 
service-connected disabilities and treatment for these 
disabilities, caused his eventual death from a multi-symptom 
organ failure and a coronary artery bypass.  In this regard, 
it is noted that the Appellant, as a lay person, is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  Likewise, the Appellant's is not competent 
to render a medical opinion as to the cause of the Veteran's 
death.

As the condition which caused or contributed to the Veteran's 
death was not shown in service, and the records contain no 
suggestion of a causal link between his death and active 
service or any service-connected disabilities, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim of service connection for the cause of the 
Veteran's death.

For these reasons and bases, the preponderance of the 
evidence is against the Appellant's claim of service 
connection for the cause of the Veteran's death.  And as the 
preponderance of the evidence is against the claim, the 
doctrine of reasonable doubt is not for application.  
See 38 C.F.R. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the appeal is 
denied.



ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


